Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-19 are examined on the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9101444. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are more specific than the instant claims. In the patented independent claim (claim 1) which claims a kit for surgical treatment, the limitations include all the limitations of the instant independent claim (claim 1 and claim 12) along with specifics on an insertion instrument and a third maximal cross-sectional dimension. Further, patented claims 2-19 are also similar to the limitations of the instant dependent claims. For example, patented claim 2 is identical to instant claim 13, patented claim 3 is identical to claim 14, and patented claim 3 is identical to claim 15. A nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). In this case, the patented claims (species) anticipates instant invention (genus) (In re Goodman) since the entire reference claims falls within the scope of the examined claims.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9889042. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are more specific than the instant claims. The combination of the patented claim 1 and 11 which claims a kit for surgical treatment, the limitations include all the limitations of the instant independent claim (claim 1 and claim 12) along with specifics on an insertion instrument and a third maximal cross-sectional dimension. Further, patented claims 2-15 are also similar to the limitations of the instant dependent claims. For example, patented claim 7-9 are identical to instant claim 9, and patented claim 12 is identical to claim 10. A nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). In this case, the patented claims (species) anticipates instant invention (genus) (In re Goodman) since the entire reference claims falls within the scope of the examined claims.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10772762. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are more specific than the instant claims. Claim 10 and 13 which claims an aqueous drainage device, the limitations include all the limitations of the instant independent claim (claim 1 and claim 12) along with specifics on the seal provided by the sealing structure. Further, patented claims 2-23 are also similar to the limitations of the instant dependent claims. For example, patented claim 2 is identical to instant claim 2, patented claim 3 is identical to claim 3, and patented claim 4 is identical to claim 4. A nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). In this case, the patented claims (species) anticipates instant invention (genus) (In re Goodman) since the entire reference claims falls within the scope of the examined claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prywes (US 6007511) in view of Parker (US 3726284).
Regarding claim 1, Prywes teaches an aqueous humor drainage device comprising a tube (col 5, lines 45-49, figure 4, tubular body 11) made of flexible material (col 5, lines 65-67 and a structure (col 5, lines 50-57, figure 1A, conical portions 12 &14) extending radially outward from the tube in at least two different directions (figure 1A), the tube includes a duct(17) for drains aqueous humor from the anterior chamber, said tube having a central axis (axis of the tube) having a proximal end (col 5, lines 45-50, figure 4) defining a cylindrical outer surface (figure 1A), and a distal end (figure 1A) defining a cylindrical outer surface (figure 1A), the cylindrical surfaces defining a first maximal cross-section (cross section of the outer surfaces). Prywes shows that the structure is spaced apart and intermediate the distal and proximal end and extends radially outward beyond the cylindrical outer surface of the tube (figure 1A), the structure defines a second maximal cross sectional dimension that is larger than the first maximal cross section of the tube (figure 1A, the structure extends further outward than the cylindrical outer surfaces of the tube).
Prywes does not specifically teach the structure has a blunt outer surface with rounded features and thus avoids any sharp corners and edges.
Parker discloses a drainage tube relatively pertinent to problem posed by Applicant of controlling fluid flow using tubes. Parker teaches using structures (82, figure 7) which has a blunt outer surface with rounded features and thus avoids any sharp corners and edges (col 3, lines 5-20).
Parker uses the protuberances in order to allow the tube to maintain its position in the surrounding anatomy (col 3, lines 5-20). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Prywes with the teachings of Parker by substituting the retention features of Parker into Prywes to allow the device to maintain position in anatomy. Furthermore, both structures are functionally equivalent and the prior art device would work normally when modified.
Regarding claim 2, Prywes further discloses the device consists essentially of said flexible tube and structure (figure 1A).
Regarding claim 3, Prywes further discloses the second maximal cross sectional dimension of the structure is defined by at least one surface or portion (edge of 12/14) and are spaced from the cylindrical outer surfaces of the proximal and distal portions of the tube (figure 1A).
Regarding claim 4 and 5, Prywes further discloses the structure has a proximal surface (surface on the proximal end of the device) and a distal surface (surface facing the distal end, sloped surface, figure 1A), the distal surface having a tapered profile that extends away from the distal portion toward the proximal portion (figure 1A).
Regarding claim 6, Prywes further discloses the proximal and distal surfaces form the second maximal cross sectional dimension of said structure but does not teach the blunt outer surface.
Parker discloses a drainage tube relatively pertinent to problem posed by Applicant of controlling fluid flow using tubes. Parker teaches using structures (82, figure 7) which has a blunt outer surface with rounded features and thus avoids any sharp corners and edges (col 3, lines 5-20).
Parker uses the protuberances in order to allow the tube to maintain its position in the surrounding anatomy (col 3, lines 5-20). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Prywes with the teachings of Parker by substituting the retention features of Parker into Prywes to allow the device to maintain position in anatomy. Furthermore, both structures are functionally equivalent and the prior art device would work normally when modified. The modified device would have the blunt outer surface formed from the proximal and distal surfaces (figure 7).
Regarding claim 7, Prywes further discloses the intended purpose of the structure dimensioned to fit inside the tissue passage (figure 6)
Regarding claim 8, Prywes further discloses the different directions are opposite the central axis (figure 2A).
Regarding claim 9, Prywes further discloses the device having an oblong cross section in a direction transverse toe the central axis (figure 2A).
Regarding claim 10, Prywes discloses the second maximal cross sectional dimension is at least .9mm (col 6, lines 15-23) but does not disclose the first maximal dimension is no more than .4mm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a tube diameter that would allow the desired insertion diameter of the device into the eye. The diameter of the tube  is an result effective parameter.  In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980 states that when prior art suggests the variable attains a recognized result, determination of a workable range is routine to one skilled in the art at the time of the invention). In this case, Prywes teaches that in order for the procedure to be performed the tube must be able to fit through the passage created by the needle; therefore, the tube diameter has a direct effect in performing the procedure to drain fluid (col 5, lines 45-50), thus being a result effective variable. 
Regarding claim 11, Prywes further discloses the drainage tube can be made with soft silicones and the like (col 5, lines 65-67). The material mentioned would be a homogenous polymeric material. Since Prywes mentions that the drainage tube would be made from polymeric material and does not mention any separate molding, the drainage tube is unitarily molded. Pinchuk further discloses the polymeric material is a silicone rubber.
Regarding claim 12, Prywes teaches an aqueous humor drainage device comprising a tube (col 5, lines 45-49, figure 4, tubular body 11) made of flexible material (col 5, lines 65-67 and a first and second tab (col 5, lines 50-57, figure 1A, conical portions 12 &14), the tube includes a duct(17) for drains aqueous humor from the anterior chamber, said tube having a central axis (axis of the tube) having a proximal portion (col 5, lines 45-50, figure 4) defining a cylindrical outer surface (figure 1A), and a distal portion (figure 1A) defining a cylindrical outer surface (figure 1A), the cylindrical surfaces defining a first maximal cross-section (cross section of the outer surfaces). Prywes shows that the tabs are spaced apart and intermediate the distal and proximal end and extends radially outward beyond the cylindrical outer surface of the tube (figure 1A), said first and second tabs extending in a common plane radially out beyond the cylindrical outer surface of the proximal and distal portions of the tube with a proximal surface and a distal surface (figure 1A, 2A), the tabs defines a second maximal cross sectional dimension that is larger than the first maximal cross section of the tube (figure 1A, the structure extends further outward than the cylindrical outer surfaces of the tube).
Prywes does not specifically teach the second maximal cross sectional dimension of the tabs are defined by a blunt outer surfaces with rounded features and thus avoids any sharp corners and edges.
Parker discloses a drainage tube relatively pertinent to problem posed by Applicant of controlling fluid flow using tubes. Parker teaches the second maximal cross sectional dimension (outer surfaces of 82) of the tabs (82, figure 7) are defined by a blunt outer surfaces with rounded features and thus avoids any sharp corners and edges (col 3, lines 5-20).
Parker uses the protuberances in order to allow the tube to maintain its position in the surrounding anatomy (col 3, lines 5-20). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Prywes with the teachings of Parker by substituting the retention features of Parker into Prywes to allow the device to maintain position in anatomy. Furthermore, both structures are functionally equivalent and the prior art device would work normally when modified.
Regarding claim 13, Prywes further discloses the first and second tabs are mirror images of each other reflected about the central axis of the tube (figure 1A, 2A).
Regarding claim 14, Prywes further discloses the first and second tabs are generally planar and extend transverse to the central axis of the tube (figure 1A, 2A).
Regarding claim 15, Prywes further discloses the first and second tabs have a maximal thickness no more than the first cross sectional diameter of the tube (figure 2A, col 6, lines 15-23).
Regarding claim 16, the relied upon embodiment of Prywes does not disclose the first and second tabs decrease in thickness as they extend radially from the central axis of the tube. 
Prywes further teaches a different embodiment (figure 2) wherein the first and second tabs decrease in thickness as they extend radially from the central axis of the tube (figures 1B and 2).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the first embodiment of Prywes with the second embodiment and securing the tube while being a different shape (col 5, lines 54-60).
Regarding claim 17, Prywes further discloses the intended purpose of the tabs are dimensioned to fit inside the tissue passage (figure 6)
Regarding claim 18-19, Prywes further discloses the tabs have a proximal surface (surface on the proximal end of the device) and a distal surface (surface facing the distal end, sloped surface, figure 1A), the distal surface having a tapered profile that extends away from the distal portion toward the proximal portion (figure 1A).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dodick (2007/0027470) discloses blunt structures on tubing.
Yaron (US 6558342) discloses retaining means on a shunt.
L’Esperance (US 5300020) discloses implantable device with retaining features.
Parker (US 3726284) discloses shunts with retaining features.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761


/KAI H WENG/Examiner, Art Unit 3781